Citation Nr: 0911552	
Decision Date: 03/27/09    Archive Date: 04/01/09	

DOCKET NO.  05-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus, 
and if so, whether service connection should be granted. 

2.  Entitlement to service connection for a heart condition 
(claimed as myocardial infarction). 

3.  Entitlement to a disability rating in excess of 10 
percent prior to August 16, 2008, and in excess of 30 percent 
from that date, for the Veteran's service-connected post-
traumatic stress disorder (PTSD) disability.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied an increased rating for the 
service-connected disability of PTSD and that denied service 
connection for diabetes mellitus and for a heart condition.  
In a May 2005 rating decision, the RO increased the 
evaluation for PTSD to a 10 percent disability rating, 
effective March 25, 2004.  In an October 2008 rating 
decision, the RO increased the evaluation for PTSD to a 30 
percent disability rating, effective August 16, 2008.  Since 
the RO did not assign the maximum disability rating possible, 
the appeal for a higher evaluation remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

This appeal has previously been before the Board.  In 
February 2008, the three issues currently on appeal were 
remanded for further development.  The appeal has now been 
returned to the Board for further review.

In a Board decision of February 2008, the Board previously 
referred to the RO an informal claim for service connection 
of neuroma of the left hand, secondary to the Veteran's 
service-connected post-operative subcutaneous fibroma, left 
ring finger.  That issue is not before the Board at this 
time.

In December 2008, this appeal was transferred to the Board 
for review.  In January 2009, the Veteran submitted 
additional evidence relating to the diabetes issue, without 
an accompanying waiver.  Since, as discussed below, the Board 
will reopen the claim on the basis of that additional 
evidence, and remand that particular issue, the agency of 
original jurisdiction will, in fact, review that evidence 
when the issue is readjudicated.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed February 2002 rating decision denied the 
Veteran's claim for service connection for diabetes mellitus.  

2.  Two of the documents received since the last, prior, 
final denial on any basis, in February 2002, considered in 
conjunction with the record as a whole, constitute existing 
evidence not previously submitted to agency decisionmakers, 
relate to an unestablished fact necessary to substantiate the 
claim, are not cumulative nor redundant of the evidence 
previously considered, and raise a reasonable possibility of 
substantiating the claim.

3.  No heart disease or injury was incurred during active 
military service, nor can inservice incurrence be presumed.  

4.  For the entire rating period, the Veteran's PTSD 
disability did not manifest in such symptoms as 
disorientation as to person, place, or time; danger of 
hurting himself or others, or even suicidal ideation; 
inability to perform the activities of daily living; memory 
loss for names of close relatives, own occupation, or own 
name; persistent delusions or hallucinations; grossly 
inappropriate behavior; impaired speech; neglect of personal 
hygiene or appearance; obsessional rituals; impaired impulse 
control; difficulty in adapting to stressful circumstances;  
panic attacks; or near-continuous depression.  

5.  For the period from August 16, 2008, the Veteran's PTSD 
disability manifested in: the inability to work; the 
inability to establish and maintain non-family relationships; 
variable moods including anxiety, nervousness, and increasing 
depression (but that never resulted in disturbances in 
motivation or in violence); somewhat subdued affect; social 
isolation; memory impairment with early signs of dementia; 
vague, acute experiences of delusions and/or hallucinations; 
concrete abstract thinking; and thought impairment; he also 
had: close family relationships; adequate judgment; and clear 
communication.    

6.  For the period prior to August 16, 2008, the Veteran's 
PTSD disability manifested in: a somewhat subdued affect; 
variable moods (that never resulted in disturbances in 
motivation or in violence); and difficulty in maintaining 
relationships; but it did not manifest in:  depressed mood, 
anxiety, or suspiciousness; or work impairment; the Veteran 
also had: a few friends; speech normal in rate and tone; 
memory grossly intact; fair insight; no thought disorder; 
preserved judgment to avoid common dangers; some interruption 
in sleep; and regular church attendance.    


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in February 2002, which 
denied service connection for diabetes mellitus, is final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1113 (2008).  

2.  New and material evidence has been received to reopen the 
claim for service connection for diabetes mellitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2008).  

3.  The criteria for entitlement to service connection for a 
heart condition (claimed as myocardial infarction) have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2008).  

4.  The criteria for a rating in excess of 10 percent for 
PTSD for the period prior to August 16, 2008, have not been 
met.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. 
§ 3.102, 4.1, 4.2, 4.3, 4.130 and Diagnostic Code 9411 
(2008).  

5.  The criteria for a rating of 50 percent, and no higher, 
for PTSD have been met from August 16, 2008, forward.  38 
U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. § 3.102, 4.1, 
4.2, 4.3, 4.130 and Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence 

The RO determined that the Veteran had submitted new and 
material evidence and therefore reopened the Veteran's claim 
for entitlement to service connection for diabetes mellitus.  
On appeal, the Board must dispose of the claim on the proper 
basis, even if that is by finding that no new and material 
evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 
1, 5 (1995).

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In November 2001, the Veteran filed a claim for service 
connection for diabetes mellitus.  In February 2002, the RO 
denied that claim because the record did not show the Veteran 
had a current diagnosis of diabetes mellitus.  The Veteran 
was notified of the adverse decision in February 2002, but he 
did not file a notice of disagreement with respect to that 
decision.  The decision therefore became final.  38 C.F.R. 
§ 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last, prior, final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

The record contains much evidence obtained by VA since the 
February 2002 last, prior, final denial of the claim to be 
reopened.  But since they meet the criteria for reopening the 
claim, only two documents will be addressed here:  The April 
2, 2007, laboratory results from Central Medical Clinic, 
showing the Veteran's glucose test as 127 mg/dl, which is 
above the laboratory's reported normal range of 75 to 110 
mg/dl; and a statement by an unknown physician at the 
Premiere Medical Group of Mississippi that the Veteran is 
diabetic.  Since neither of those documents have been 
previously submitted to VA, they are both new within the 
meaning of 38 C.F.R. § 3.156(a).

That evidence is also material because it relates to an 
unestablished fact necessary to substantiate the claim.  In 
the February 2002 rating decision, the RO determined that the 
Veteran's diabetes claim could not be granted because there 
was insufficient evidence that the Veteran had a current 
diagnosis of diabetes mellitus.  Both the laboratory results 
and the physician's statement that the Veteran is diabetic 
relate to that unestablished fact.  Thus, the documents are 
material within the meaning of 38 C.F.R. § 3.156(a).

Since the claims folder contained no previous evidence of a 
current diagnosis for diabetes and no laboratory results that 
would warrant a diagnosis of diabetes, this new and material 
evidence was neither cumulative nor redundant of the evidence 
of record in February 2002, at the time of the last, prior, 
final denial of the claim sought to be reopened.  

The last requirement to warrant the reopening of a 
previously-denied claim is that the evidence raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the 
physician's statement that the Veteran is diabetic and the 
laboratory result will be presumed to be credible.  With 
credible evidence of a current diagnosis of diabetes that is 
supported by clinical results, the evidence raises a 
reasonable possibility of substantiating the claim.  As a 
result, all of the criteria for reopening the claim have been 
met.  The claim is reopened, and to that extent, the claim is 
granted.  As discussed below, however, further development is 
needed with respect to substantiating the claim.  

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the Veteran's claim 
to reopen has been granted, any errors with respect to such 
notice could not have prejudiced the Veteran.  Thus, no 
discussion of that notice is necessary here.  

II.  Service Connection for a Heart Condition 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) an 
injury or disease was incurred or aggravated during active 
military service; (2) a current disability exists; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
Since the record shows that there was no injury or disease 
incurred during service, the other requirements for service 
connection need not be discussed here.  

There is no inservice evidence that the Veteran incurred a 
heart disease or injury during service.  No service treatment 
records reflect any complaints of, or treatment for, any 
heart condition during service.  Moreover, the Veteran's 
February 1970 separation examination reflects a normal, 
clinical evaluation of his heart.  Thus, the requirement to 
establish that a heart condition was incurred during service 
cannot be met with the inservice medical records.

There are some provisions in the VA regulations that permit a 
Veteran to establish an inservice disease under specific 
circumstances.  For example, if a Veteran manifests 
cardiovascular-renal disease within one year following 
separation from service, the law will presume that the 
disease was incurred during service, provided that the 
presumption cannot be rebutted by other evidence.  38 C.F.R. 
§§ 3.307,  3.309.  There is no evidence in the claims folder 
showing that the Veteran manifested symptoms of  
cardiovascular-renal disease within one year following his 
separation from active military service.  Indeed, there are 
no records that show that the Veteran complained of any 
heart-related matters during that first year after separation 
from service.  As a result, that presumption provision of the 
regulations does not establish that any Veteran's heart 
condition was incurred during service.

The Veteran also argues in his notice of disagreement filed 
in November 2004, that his heart condition is due to exposure 
to Agent Orange during service.  There are special rules 
governing the presumption that certain diseases resulting 
from exposure to herbicides were incurred during service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Those 
presumption rules, however,  apply only to the diseases 
listed in 38 C.F.R. § 3.309(e).  Heart disease is not one of 
the diseases that is listed in that regulation.  As a result, 
the special herbicide presumption rules are not available to 
establish that the Veteran's heart condition was incurred 
during service.

But a Veteran is not limited to inservice evidence or the 
special presumption rules to establish that a disease or 
injury was incurred during service.  A service connection 
claim is considered on the basis of the places, types, and 
circumstances of a Veteran's service, as shown by service 
records, the official history of each organization in which 
he served, his medical records, and all pertinent medical and 
lay evidence.  38 C.F.R. § 3.303(a).  In particular, when a 
disease is diagnosed after service, inservice incurrence can 
be established when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The post-service medical records relating to the Veteran's 
heart do not establish that his heart condition was incurred 
during service.  There is no evidence of a chronic condition 
from active military service to the present.  Indeed, the 
December 2003 emergency room report indicates that there had 
been no prior history of heart attack.  Other supporting 
documentation in December 2003 from the Mississippi Baptist 
Medical Center show that the Veteran had had no previous 
similar attacks, no history of diabetes, and no peripheral 
vascular disease.  None of the doctors commenting on the 
Veteran's heart condition related that disorder to his 
military service, including exposure to herbicides.  Since 
nothing during service and nothing within one year after 
service indicates that the Veteran incurred his heart 
condition during service, and heart conditions are not one of 
the diseases listed for the presumption of inservice 
incurrence relating to herbicide exposure, the record does 
not establish that the Veteran incurred his heart condition 
during service.  Since that is a necessary requirement for a 
grant of service connection, the Veteran's heart condition 
claim must be denied.

Nor does the benefit-of-the-doubt doctrine change the result 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  But when, as here, there is no evidence of 
inservice incurrence and no evidence linking the Veteran's 
current heart condition to active military service, there is 
no reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  

III.  Increased Rating for PTSD 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  Staged ratings may be 
assigned, as they were here by the RO, if the severity of the 
disability changes during the relevant rating period.  Here, 
since the medical evidence relating to the Veteran's PTSD is 
contained in two compensation and pension (C&P) examination 
reports, and the Veteran's disability had worsened as 
evidenced by the findings in the second C&P examination 
report, the rating period was properly divided into two 
stages.  

The criteria for evaluating PTSD are found in the General 
Rating Formula for Mental Disorders.  Diagnostic Code 9411, 
38 C.F.R. § 4.130.  The RO assigned a 10 percent disability 
rating for the period prior to August 16, 2008, and a 
30 percent disability rating for the period from that date.  
The Veteran is seeking a higher rating for the entire rating 
period.  The criteria for evaluating PTSD are somewhat 
different from level to level.  Thus, all criteria for 
evaluating PTSD that result in a rating higher than those 
assigned by the RO must be examined on appeal. 

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A.  Criteria for a 100 percent rating and a 70 percent rating 

For a 100 percent rating, the evidence must show total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130 (general rating formula for mental disorders).  The 
record does not support a 100 percent rating for the 
Veteran's PTSD disability.  While the Veteran has industrial 
impairment, he continues to have close relationships with his 
family.  Moreover, his PTSD disability does not manifest in 
even one of the symptoms listed as examples of total 
impairment.  Accordingly, an increased rating on the basis of 
the criteria for a 100 percent rating is not supported by 
this record.

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  (1) speech intermittently 
illogical, obscure, or irrelevant; (2) spatial 
disorientation; (3) neglect of personal appearance and 
hygiene; (4) suicidal ideation; obsessional rituals which 
interfere with routine activities; (5) impaired impulse 
control (such as unprovoked irritability with periods of 
violence); (6) difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
(7) near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; and 
(8) inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (general rating formula for 
mental disorders) (symptoms reordered and numbered to 
facilitate application to this Veteran's disability).      

The record does not establish that an increased rating is 
warranted based on the criteria for a 70 percent disability 
rating for PTSD.  Of all of the symptoms that are provided as 
examples of what constitutes a PTSD disability at a 70 
percent level, the only symptom manifested by the Veteran's 
PTSD is his inability to establish effective relationships.  
But, more importantly, the record shows that he has the 
ability to maintain the effective relationships he has with 
his family.  Indeed, his relationship with his wife and his 
children is described as close.  

Additionally, the Veteran's  speech was described as normal 
in rate and volume.  He was oriented as to person, place, and 
time.  The Veteran dressed appropriately at each of the C&P 
examinations.  There is no evidence of suicidal ideation, 
obsessional rituals, impaired impulse control, or difficulty 
in adapting to stressful circumstances.  In fact, the Veteran 
commented that he had never been fired or reprimanded in the 
work place.  And while the Veteran was described as nervous 
and anxious and said he became depressed when thinking about 
the friends who had died in Vietnam, there is no evidence 
that those symptoms are so frequent as to be described as 
near-continuous.  June 2004 C&P PTSD examination; August 2008 
C&P PTSD exam.  

With respect to the six areas to be examined for deficiencies 
that indicate a severity in condition to warrant a 70 percent 
disability rating, there is only a deficiency in the work 
area.  Much of that deficiency is due to his physical 
condition, rather than any conflicts he experienced when 
working.  June 2004 C&P PTSD Exam (PTSD would not present an 
impediment to the Veteran returning to work, provided he 
could find work suited to his background; considers himself 
not able to work because of the heart surgery; the Veteran is 
on the path to becoming what we might call a "cardiac 
cripple").  As for the other areas his family relations are 
close, his judgment is adequate, his thinking is clear, and 
while his mood is variable, it is never violent or prone to 
poor impulse control.  August 2008 C&P PTSD Exam; June 2004 
C&P PTSD Exam.   Given these facts in the record, an 
increased rating on the basis of the criteria for a 70 
percent disability rating have not been met. 

B.  Criteria for a 50 percent rating 

For a 50 percent rating, the evidence must show occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  (1) flattened affect; 
(2) disturbances of motivation and mood; (3) difficulty in 
establishing and maintaining effective work and social 
relationships; (4) impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); (5) impaired abstract thinking; and 
(6) difficulty in understanding complex commands; 
(7) impaired judgment; (8) circumstantial, circumlocutory, or 
stereotyped speech; (9) panic attacks more than once a week.  
38 C.F.R. § 4.130 (general rating formula for mental 
disorders) (symptoms reordered and numbered to facilitate 
application to this Veteran's disability).    

With respect to the period prior to August 16, 2008, the 
Veteran had a somewhat subdued affect, a varied mood (but no 
disturbances in motivation), and difficulty in maintaining 
social relationships  (though no evidence of difficulty in 
maintaining work relationships because he was not working due 
to his recent cardiac surgery).  June 2004 C&P PTSD Exam.  
However, his memory was grossly intact and his insight was 
fair.  June 2004 C&P PTSD Exam.  The examiner found no 
evidence of a thought disorder and his judgment to avoid 
common dangers was preserved.  June 2004 C&P PTSD Exam.  The 
Veteran's speech was normal in rate and volume.  June 2004 
C&P PTSD Exam.  He denied ever having any panic attacks. 
August 2008 C&P PTSD Exam.  

For the period from August 16, 2008, the record establishes 
that the Veteran's PTSD disability meets the criteria for a 
50 percent rating.  His affect during the August 2008 C&P 
examination was restricted, but congruent to his mood.  At 
that examination, his mood was nervous and anxious, and he 
failed to make much eye contact.  But the Veteran reported 
increasing depression that occurred when he was alone (which 
was often), especially when he thought of his friends who had 
died in the Republic of Vietnam or he thought of all the 
physical limitations he experienced due to his heart 
condition and borderline diabetic diagnosis.  The examiner 
noted that the Veteran had no friends, no social life, and 
remained mostly isolated, wanting to spend time with his wife 
and children, with only occasional time with his 
grandchildren (which he does not enjoy as much as he used 
to).  He had no current work relationships to analyze.  
August 2008 C&P PTSD Exam.  

The August 2008 examiner found the Veteran's recent past 
memory to be intact, but he noted manifestations of 
significant cognitive limitations of recent onset.  
August 2008 C&P PTSD Exam.  While the examiner did not 
specifically find that impairment to be related to the 
Veteran's PTSD, neither did he establish what symptoms were 
not attributable to PTSD.  As a result, all of the 
psychiatric symptoms should be considered in evaluating the 
Veteran's PTSD disability.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (when it is not possible to separate the 
effects of a service-connected disorder and a nonservice-
connected disorder, such signs and symptoms should be 
attributed to the service-connected disorder).  The examiner 
noted that the Veteran manifested signs of early dementia.  
The Veteran was very vague in providing details of his 
military history and employment history.  His responses to 
questions revealed that his abstract thinking was fairly 
concrete.  He had difficulty with several tests, such as 
digit recall and identifying the months in backwards order.  
He was unable to count the serial sevens.  The Veteran also 
reported in a vague way that he had heard soft voices in the 
past and sometimes he had seen shadows, although the examiner 
determined he had no active delusions.  August 2008 C&P PTSD 
Exam.  

The August 2008 C&P examiner determined that the Veteran's 
judgment was adequate for his basic needs and that his 
communication was clear.  August 2008 C&P PTSD Exam.  And the 
Veteran has denied ever having panic attacks.  

With respect to the Veteran's reduced productivity and 
reliability with respect to work, the examiner at the 
August 2008 C&P PTSD examination acknowledged that it was 
hard to predict due to the Veteran's six-year unemployment 
period.  He nevertheless believed that due to his physical 
limitations and increased symptoms of PTSD, the Veteran would 
no longer be able to hold meaningful employment.  And the 
Veteran's social relationship impairment is demonstrated on 
this record.  Thus, for the period from August 16, 2008, the 
Veteran's PTSD has manifested in symptoms that meet the 
criteria for an increased rating to 50 percent.  

Increasing the Veteran's PTSD disability rating to 50 percent 
would also be consistent with the Global Assessment 
Functioning (GAF) score of 60 assigned by the August 2008 C&P 
examiner.  The GAF score serves as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), p. 32).   A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."   That description more nearly approximates the 
criteria for a 50 percent rating than the higher 70 percent 
rating, which requires deficiencies in most areas, or a 
100 percent rating, which requires total occupational and 
social impairment.  38 C.F.R. § 4.7 (where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned). 


D.  Criteria for a 30 percent rating 

The Veteran is currently assigned a 10 percent rating for the 
period prior to August 16, 2008, so the criteria for a 
30 percent rating must be examined to see if a rating higher 
than 10 percent is warranted for that stage of the rating 
period.  

For a 30 percent rating, the evidence must show occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130 (general rating formula for mental disorders).  

For the period prior to August 16, 2008, the Veteran's PTSD 
did not manifest in  such symptoms to warrant an increased 
rating.  The June 2004 examiner did not find that the Veteran 
manifested a depressed mood, nor did the Veteran complain of 
times of depression.  He did not display anxiety or 
suspiciousness.  The Veteran described his mood to the 
examiner as varied, but pleasant and never angry.  He has 
denied ever having panic attacks.  With respect to chronic 
sleep impairment, at the June 2004 C&P examination, he 
reported that sometimes he had good nights and sometimes he 
did not.  And while the Veteran reported that his memory was 
not as good as it used to be, the examiner found his memory 
to be intact in all spheres.  June 2004 C&P PTSD Exam.  

The Veteran was not working at the time of the exam because 
of his recent cardiac surgery, but the examiner found that 
his PTSD would not present an impediment to returning to 
work, provided he could find work suited to his background.  
So there is no evidence of occupational impairment from PTSD 
for the period prior to August 16, 2008.  While the June 2004 
C&P examiner expressed concern that the Veteran might be on 
his way to becoming a "cardiac cripple," he clearly 
separated that phenomenon from the manifestations of the 
Veteran's PTSD.  See Mittleider v. West, 11 Vet. App. at 182.  
As for social impairment, at the time of the June 2004 C&P 
examination, the Veteran noted that he did not have many 
friends because he lived in a rural setting, and stayed at 
home.  He attended church twice a month.  June 2004 C&P PTSD 
Exam.  

So, while the Veteran manifested some social impairment due 
to PTSD prior to August 16, 2008, and had some bad nights 
sleeping, his symptoms are more like those described in the 
criteria for a 10 percent rating.  A 10 percent rating 
reflects occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication. 38 C.F.R. § 4.130 (general rating formula for 
mental disorders).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The comments by the August 2004 C&P examiner make clear that 
the Veteran's chronic PTSD disability was very mild at that 
time.  He noted that although the Veteran carried a diagnosis 
of PTSD, he was not in active treatment and his symptoms were 
minimal.  He explained that the use of the term "chronic" 
in describing the Veteran's PTSD disability merely pointed to 
the long-standing nature of his condition and noted that for 
PTSD, the DSM-IV did not furnish an additional specifier such 
as "in partial remission."  These statements make clear 
that the examiner would have chosen to assign such a 
description if it had been authorized by the DSM-IV because 
of the Veteran's negligible PTSD manifestations at that time.  
June 2004 C&P PTSD Exam.  

The GAF scores provide further support that the Veteran's 
disability does not warrant a 30 percent evaluation for the 
period prior to August 16, 2008.  At the June 2004 C&P PTSD 
exam, the Veteran was assigned a GAF score of 75.  A GAF 
score of 71 - 80 is defined as "If symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  

Although an increased rating to 50 percent, but no higher, is 
warranted for the period from August 16, 2008, the record 
does not establish that a rating higher than 10 percent is 
warranted prior to that date.  Nor does the benefit-of-the-
doubt doctrine change the outcome here.  When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  As 
described above, while there is some evidence that fits the 
criteria for a higher rating than assigned here, when the 
criteria is applied against all of the manifestations of the 
Veteran's PTSD, the positive evidence applies to so few of 
the criteria for a higher rating that it does not create a 
reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Finally, the Veteran did not seek an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
nor would one be warranted here.  In cases whether 
extraschedular consideration is warranted, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111, 118 (2008).  The record 
shows that the very symptoms manifested by the Veteran's PTSD 
and discussed above are included in the schedular rating 
criteria for PTSD.  Since the Veteran's disability picture 
was adequately contemplated by the rating schedule, no 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).   



IV.  Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

The RO's May 2004 letter describing the evidence needed to 
support the Veteran's claim was timely mailed before the 
September 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection and 
the general requirements for an increased rating claim, 
identified what evidence VA was collecting, requested the 
Veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection.  

Although the Veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the Veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the Veteran was not, in fact prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed, Cir. 2007).  Here, the Veteran was not prejudiced by 
the flaws in the original May 2004 letter, because those 
flaws were cured long before the case was readjudicated in 
the October 2008 Supplemental Statement of the Case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-378 (2006) (a 
statement of the case or a Supplemental Statement of the Case 
can be considered a readjudication of a claim after the 
issuance of proper notice); see also Mayfield v. Nicholson, 
20 Vet. App. 537, 541-542 (2006).  A March 2006 letter to the 
Veteran provided him with notice of the evidence necessary to 
comply with Dingess.  Since the Veteran had a meaningful 
opportunity to participate in adjudication process, the 
Veteran was not prejudiced by the delay in receiving all 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).

The original May 2004 letter also failed to provide the 
Veteran with all of the details concerning the evidence 
necessary to establish an increased rating claim.  Those 
flaws were cured before the readjudication of the issue in 
the October 2008 supplemental statement of the case because 
an April 2008 letter addressed those details and provided the 
Veteran with the rating criteria that was applicable to his 
claim.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  All requests for assistance to obtain 
records have been satisfied, except for the records of Dr. 
Peeples and the Veteran was informed that no response had 
been received from the request for records from him.  VA also 
met its duty to assist the Veteran by retrieving his claims 
folder (which contained the service treatment records) and by 
conducting C&P examinations for the PTSD claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical 
opinion is not required as to the claim for service 
connection for a heart condition because there is no evidence 
of a heart disorder during service and the veteran has not 
reported suffering from continuity of symptoms since service.



ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for diabetes mellitus is 
reopened.  To this extent, the appeal is granted.

Service connection for a heart condition (claimed as 
myocardial infarction) is denied.

An increased disability rating for PTSD in excess of 10 
percent prior to August 16, 2008, is denied.

An increased disability rating of 50 percent, and no higher, 
for PTSD from August 16, 2008, is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

There is conflicting evidence as to whether the Veteran has a 
current diagnosis of diabetes mellitus.  As discussed above, 
the evidence of the April 2007 elevated glucose test and the 
statement of a physician that the Veteran was diabetic was 
sufficient to raise a reasonable possibility of 
substantiating the claim.  But in the undated note, the 
unidentified physician provided no clinical data or rationale 
to support the terse sentence that the Veteran is diabetic.  
See Grover v. West, 12 Vet. App. 109, 112 (1999) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record). 

On the other hand, the record includes a very thorough June 
2004 C&P examination report for diabetes mellitus in which 
the examiner reviewed all of the medical records in the 
claims folder and concluded that the Veteran had not been 
diagnosed with, nor treated for, diabetes mellitus, nor did 
the laboratory results run in conjunction with the C&P 
examination reveal that such a diagnosis was warranted.  But 
that examination was conducted five years ago.  Since then, 
medical treatment records in the claims folder have shown 
that the Veteran has had some elevated glucose counts and the 
Veteran has now indicated that he wants VA to obtain his 
additional records concerning the treatment of diabetes 
mellitus.  As a result, more current medical information is 
needed in order to decide the claim.  

Since the Veteran has submitted to the Board a VA Form 21-
4142 (Authorization and Consent to Release Information to the 
VA) for the diabetes treatment records of the Premier Medical 
Group of Mississippi for the period from January 2004 to 
January 2009, the RO/AMC should first obtain the medical 
evidence from that provider.  After reviewing that evidence 
(and any additional evidence the Veteran may identify or 
submit), if it is not clear that the Veteran has a current 
diagnosis of diabetes mellitus, the RO/AMC should schedule 
the Veteran for an appropriate C&P examination to determine 
whether such a diagnosis is now warranted.  

The Veteran is hereby notified that if an examination is 
scheduled, it is the Veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
diabetes treatment records from the 
Premiere Medical Group of Mississippi for 
the period from January 2004 to January 
2009, pursuant to the authorization form 
submitted to the Board by the Veteran in 
January 2009.  

2.  After reviewing any additional 
evidence obtained, if it is not clear 
that the Veteran has a present diagnosis 
of diabetes mellitus, make arrangements 
for the Veteran to have an appropriate 
examination to determine whether such a 
diagnosis is warranted.

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue 
the Veteran and his representative a 
Supplemental Statement of the Case.  
After they have been given an opportunity 
to respond, the claims folder should be 
returned to this Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


